UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2142


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

JENNIFER ELWELL, SBI LABORATORY TECHNICIAN; MARK NELSON,
SBI LAB TECHNICIAN; CERLYN DAVIS, POLICE CHIEF; GRANT GILLIAM,
EX-INVESTIGATOR FOR DURHAM PD; CITY OF DURHAM; FREDA
BLACK; TRACEY CLINE; THE DURHAM POLICE DEPARTMENT; DURHAM
COUNTY DISTRICT ATTORNEY OFFICE; NORTH CAROLINA STATE
BUREAU OF INVESTIGATION,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cv-00766-TDS-LPA)


Submitted: February 17, 2022                                 Decided: February 22, 2022


Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrick Allen seeks to appeal the district court’s order adopting the magistrate

judge’s report and dismissing Allen’s claims against seven of the eight defendants named

in Allen’s amended complaint. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Allen seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2